Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION


                                          :
    Luda Cannon                           :
                                          :    Case No.
                Plaintiff,                :
    vs.                                   :
                                          :
    Price Limited Partnership d/b/a       :
    Dunking Donuts number 306288          :
                                          :
                Defendant.



                                   COMPLAINT

  Plaintiff Cannon residing at 524 West Main St. Maple Shade, New

  Jersey, hereby, sues the Defendant for Injunctive Relief, attorney’s

  fees, litigation expenses, and costs pursuant to the Americans

  with Disabilities Act, 42 U.S.C. sec.         12181 et seq. (ADA) and

  for Injunctive Relief, damages attorney fees litigation expenses

  and costs pursuant to the Americans with Disabilities Act.


                      THE ADA’S FUNDAMENTAL EFFECT ON
                      ACCESS TO PUBLIC ACCOMMODATIONS.

          The   ADA   mandates   fundamental    changes   in   the   historical

  treatment of persons with disabilities and specifically requires

  that public accommodations include a failure to remove architectural

  barriers that are structural in nature in existing facilities. . .

  where such removal is readily achievable, 42 U.S.C. § 12182(b)(c).

  Congress enacted the law because of its deep concern with the
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 11



  “alarming degree of non-participation in public life by persons with

  disabilities.     It found a “sobering picture of an isolated and

  secluded population” in which the “large majority” of persons with

  disabilities do not go to public accommodations.         H.R. Rep. No. 101-

  485(II),   34   (1990),   reprinted    in   1990   U.S.C.C.A.N.   303,   316.

  Predominate     among   the   causes   of   this   social   isolation    were

  “architectural barriers” to access. Id. at 385.


          Nanni v. Aberdeen Marketplace. 878F.3d. 447,457
          (4th Cir. 2017) the court explained the purpose
          of active enforcement of the ADA.
          Moreover, under our system, all citizens are
          obliged to obey the law to aid law enforcement
          efforts. In various situations, citizens are
          required by law to report violators to the proper
          authorities. See,e.g., 18 U.S.C. sec. 4 (requiring
          citizens to report felony offenses to judges and
          other authorities.) As Supreme Court acknowledged
          several years ago, the “enforcement [of civil
          rights laws] would prove difficult” and our country
          will be obliged “to rely in part upon private
          litigation   as   a   means   of   securing   broad
          compliance.” See Newman v. Park Entrers., 390 U.S.
          400, 401, (1968). That very principle is also
          embodied in the ADA. See Dudley, 333 F. 3d at 306-
          07 (discussing importance of private litigation in
          achieving broad compliance with ADA.

                                First Count

  1.    Plaintiff, is an individual whom is a citizen residing at 524

  West Main Street. Maple Shade Burlington County, New Jersey. For

  approximately five months she resides in Florida and is a frequent

  visitor of Defendants’ Dunking Donuts at 4800 W. Atlantic Ave, Delray

  Beach, Florida


                                         2
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 11



  2.    Defendant’s Dunkin Donuts business is public accommodation,

  located at 7321 West Atlantic Ave. in Delray Beach, Palm Beach

  County, Florida. 33445.

  3.    Defendant’s public accommodation contains Venue is properly

  located in this district the property which is the subject of this

  case of is in Florida. The Defendant’s property is located in 4800

  West Atlantic Ave. in Delray Beach, FL.          Palm Beach County and does

  business within this judicial district.

  4.    Pursuant to 28 U.S.C. sec 1331 and 28 U.S.C. sec 1343, this

  Court has been given original jurisdiction over actions which arise

  from the Defendants’ violations of Title III of the Americans with

  Disabilities Act, 42 U.S.C. sec 12181 et seq.

  5.    Plaintiff Cannon qualifies as an individual with disabilities

  as   defined   by   the   ADA.   She   has   orthopedic   and   neurological

  disabilities. Plaintiff ambulates by means of a walker and manual

  wheelchair and is unable to walk without assistance. She has

  reduced ability to push and pull. She also has a heart disability

  and is a kidney transplant survivor.

  Cannon qualifies as an individual with disabilities as defined

  by the federal Americans with Disabilities Act (ADA).

        Defendant owns, leases, leases to, or operates a place of

  public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201(a) and 36.104.              Defendant is

  responsible for complying with the obligations of the ADA.               The

                                          3
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 11


  place of public accommodation that the Defendant owns, operates,

  leases or leases is located at 9031 North Military Trail Palm Beach

  Gardens, Palm Beach County, Florida 34945.

  6.    Cannon has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with

  the   ADA   with   respect    to    this       property   as   described     but   not

  necessarily     limited      to    the     allegations      of     this   complaint.

  Plaintiff has reasonable grounds to believe that she will continue

  to be subjected to discrimination in violation of the ADA by the

  Defendant.     Cannon     desires        to      visit     the     subject    public

  accommodation not only to avail herself of the goods and services

  available at the property but to assure that this property is in

  compliance with the ADA so that they and others similarly situated

  will have full and equal enjoyment of the property without fear of

  discrimination.

   7.   The    Defendant    has      discriminated         against    the   individual

  Plaintiff by denying her access to, and full and equal enjoyment

  of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the buildings and services as prohibited by 42

  U.S.C. sec' 12182 et seq.

  8.    The Defendant has discriminated, and is continuing to

  discriminate, against the Plaintiff in violation of the ADA by

  failing to, inter alia, have accessible facilities by January 26,
  1992 (or January 26, 1993, if Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less). A preliminary

                                             4
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 11


  inspection of Defendant property has shown that violations

  exist.    These violations that personally encountered, and which

  were verified by an ADA expert, indicated but are not limited

  to:

  9.     The Plaintiff has, on many occasions, enjoyed the services of

  the Defendant been often a patron on January 19; April 1, 6, 2021.

  She, also, has visited intentionally as a tester as well as a

  patron to ensure compliance with the ADA pursuant to. Houston v.

  Marod Supermarkets, 733. F. 3d 1323 (11th cir. 2013). As stated

  she has been a patron on many occasions in 2019; 2020; including

  January 19; April 1; 6, 2021.

  10. Her ability to use the public accommodation was greatly

  impaired because of physical barriers.

  11.    Below mentioned is the following barriers:

  12.    Exterior:

  Exterior routes into the store from the commons and parking.

       a. There is no accessible route within the site from        parking

          spaces and accessible parking public streets and sidewalks;

          public transportation. ADAAG 206.2.1.

       b. The public accommodation violates ADAAG 206, 206.2 in not

         providing an access route. Specially, the route provided to

         the entrances has physical barriers. containing of too steep

         slopes and cross slopes without a     level landing in violation

         ADAAG 206, 206.2, 401, 402,403, 404, 405, 406, et al. These

         barriers impair her use of the defendant’ services.
                                       5
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 11


  13.   Bathrooms.

     a. The bathroom door closes too quickly and is too heavy.

         ADAAG 404.2.8, 404.2.8.28 CFR 36. 211. and there is no

         vertical grab bar.

     c. There is no route to the woman’s bathroom because the

         Defendant piles chairs and other items on the exterior

         route and the toilet is blocked by a waste basket. 28 CFR

         36. 211.

  14.    Parking.

  There is no accessible parking in that the space provided for

  the disabled is on a slope that exceeds 2%. ADAAG 502.4.

  The parking has no proper signage.


  15.    Maintenance.

     a. The accessible features of the facility are not

        maintained, creating barriers to access for the Plaintiff,

         as set forth herein, in violation of §28 CFR §36.211.


  16.   All of the foregoing violations are violations of the 2010

  Standards for Accessible Design, as well as the 1991 Standards, as

  promulgated by the U.S. Department of Justice.

  17.   The foregoing discriminatory violations described in are not

  an exclusive list of the Defendants’ ADA violations.               Plaintiff

  requires   the    inspection    of   the   Defendant’s   place    of   public

  accommodation     in   order   to photograph   and measure       all of   the

                                        6
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 11


  discriminatory acts violating the ADA and all of the barriers to

  access.   The    individual   Plaintiff    and   all   other    individuals

  similarly situated, have been denied access to, and have been

  denied the benefits of services, programs and activities of the

  Defendants buildings and its facilities, and have otherwise been

  discriminated against and damaged by the Defendant because of the

  Defendants ADA violations, as set forth above.               The individual

  Plaintiff, and all others similarly situated will continue to

  suffer    such   discrimination,    injury    and   damage     without   the

  immediate relief provided by the ADA as requested herein. In order

  to remedy this discriminatory situation, the Plaintiff requires an

  inspection of the Defendants’ place of public accommodation in

  order to determine all of the areas of non-compliance with the

  Americans with Disabilities Act.

  18.   Defendant has discriminated against the individual Plaintiff

  by denying him access to full and equal enjoyment of the goods,

  services, facilities, privileges, advantages and/or accommodations

  of its place of public accommodation or commercial facility in

  violation of 42 U.S.C. sec 12181 et seq. and 28 CFR 36.302 et seq.

  Furthermore, the Defendant continues to discriminate against the

  Plaintiff, and all those similarly situated by failing to make

  reasonable modifications in policies, practices or procedures,

  when such modifications are necessary to afford all offered goods,

  services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts
                                       7
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 11


  that   may   be    necessary      to     ensure    that     no   individual       with     a

  disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence

  of auxiliary aids and services.

  19.    Plaintiff is without adequate remedy at law and is suffering

  irreparable harm.          Considering the balance of hardships between

  the Plaintiff and Defendant, a remedy in equity is warranted.

  Furthermore, the public interest would not be disserved by a

  permanent injunction.             Plaintiff has retained the undersigned

  counsel and are entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. sec

  12205 and 28 CFR 36.505.

  20.    Defendant is required to remove the existing architectural

  barriers to the physically disabled, when such removal is readily

  achievable for its place of public accommodation that have existed

  prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

  if there has been an alteration to Defendants’ place of public

  accommodation      since       January    26,    1992,    then        the    Defendant    is

  required to ensure to the maximum extent feasible, that the altered

  portions of the facility are readily accessible to and useable by

  individuals       with    disabilities,         including    individuals         who     use

  wheelchairs,      28     CFR   36.402;     and    finally,       if    the    Defendant’s

  facility is one which was designed and constructed for first

  occupancy subsequent to January 26, 1993, as defined in 28 CFR

  36.401, then the Defendant’s facility must be readily accessible
                                              8
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 11


  to and useable by individuals with disabilities as defined by the

  ADA.

  21.    Notice to Defendant is not required as a result of the

  Defendant’s failure to cure the violations by January 26, 1992 (or

  January 26, 1993, if Defendant has 10 or fewer employees and gross

  receipts of $500,000 or less).           All other conditions precedent

  have been met by Plaintiff or waived by the Defendant.

  22.    Pursuant to 42 U.S.C. ' 12188, this Court is provided with

  authority to grant Plaintiff Injunctive Relief, including an order

  to require the Defendant to alter the subject public accommodation

  to make those facilities readily accessible and useable to the

  Plaintiff and all other persons with disabilities as defined by the

  ADA; or by closing the facility until such time as the Defendant

  cures its violations of the ADA.         The Order shall further require

  the Defendant to maintain the required assessable features on an

  ongoing basis, and to require the institution of a policy that

  requires Defendant to maintain its accessible features.

  23.    The Plaintiff will return and enjoy the services of the

  Defendant as she shops on Northlake BLVD. She also intends to be

  a tester as well as a patron to ensure compliance with the ADA

  and will return on many occasions including the Christmas and

  Easter and July 4, holidays. Houston v. Marod Supermarkets, 733.

  F. 3d 1323 (11th cir. 2013).

  24.    The plaintiff assets the right to seek relief under

  administrative remedies      the law of Florida including damages
                                       9
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 11


  under the Florida Constitution Art I section 2 and the Florida

  civil Rights Act of 1992 760.01 - 760.11.

  25.   Prior to filing this suit the undersigned investigated

  whether the site has been filed. It has not been sued.

  WHEREFORE, plaintiff respectfully requests:

     a. The Court issue a Declaratory Judgment that determines that

        the Defendant at the commencement of the subject lawsuit is

        in violation of Title III of the Americans with Disabilities

        Act, 42 U.S.C. 12181 et seq.


     b. Injunctive relief against the Defendant including an order to

        make all readily achievable alterations to the facility; or

        to make such facility readily accessible to and usable by

        individuals with disabilities to the extent required by the

        ADA;   and   to    require   the     Defendant     to   make   reasonable

        modifications in policies, practices or procedures, when such

        modifications are necessary to afford all offered goods,

        services,         facilities,        privileges,        advantages      or

        accommodations      to   individuals    with     disabilities;    and   by

        failing to take such steps that may be necessary to ensure

        that no individual with a disability is excluded, denied

        services, segregated or otherwise treated differently than

        other individuals because of the absence of auxiliary aids

        and services.


     c. An award of attorney fees, costs and litigation expenses
                                        10
Case 9:21-cv-80701-KAM Document 1 Entered on FLSD Docket 04/12/2021 Page 11 of 11


        pursuant to 42 U.S.C. sec 12205.


     d. Such other relief as the Court deems just and proper, and/or

        is    allowable    under   Title III    of    the   Americans    with

        Disabilities Act.


                                     Respectfully submitted,


  Dated:     April 9, 2021.          S/ Anthony J. Brady Jr.
                                     Anthony J. Brady, Jr., Esq.


                                     604 Banyan Trail,
                                     811362
                                     Boca Raton, FL 33431
                                     (561) 603-6387
                                     Ladbrady@gmail.com.
                                     Florida bar number 100366.
                                     Attorney for Plaintiff




                                       11
